IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


BARBARA PENNYPACKER, KELLY        : No. 409 MAL 2017
PORTERFIELD, LEONA LUNDY, DANA    :
MCNAUGHTON, JOSEPH HOMAN,         :
GALEN MCWILLIAMS, EDWIN LASH,     : Petition for Allowance of Appeal from
SHANNON JONES, MICHAEL            : the Order of the Commonwealth Court
COSTELLO, DOROTHY EVANS           :
AYLARD, KELLI HOOVER, ANDREW      :
MCKINNON, SHANNON COVER,          :
KATHERINE G. WATT AND SMITA       :
BHARTI                            :
                                  :
                                  :
          v.                      :
                                  :
                                  :
FERGUSON TOWNSHIP                 :
                                  :
                                  :
          v.                      :
                                  :
                                  :
SPRINGTON POINTE, LP              :
                                  :
                                  :
PETITION OF: BARBARA              :
PENNYPACKER, KELLY PORTERFIELD,   :
LEONA LUNDY, DANA MCNAUGHTON,     :
JOSEPH HOMAN, GALEN MCWILLIAMS,   :
EDWIN LASH, SHANNON JONES,        :
MICHAEL COSTELLO, DOROTHY         :
EVANS AYLARD, KELLI HOOVER,       :
ANDREW MCKINNON, SHANNON          :
COVER, KATHERINE G. WATT AND      :
SMITA BHARTI                      :


                              ORDER



PER CURIAM
     AND NOW, this 8th day of November, 2017, the Petition for Allowance of Appeal

is DENIED.




                               [409 MAL 2017] - 2